Wright, J.,
dissenting. Appellee, granted use immunity that Ohio courts are bound to respect,4 finds himself and others faced with $92,000 in “civil” fines above and beyond compensation paid to reimburse the people they defrauded. The majority reaches the conclusion the fines are civil by finding that they are remedial. However, they are far from remedial within the meaning set forth in United States v. Halper (1989), 490 U.S. 435. Consequently, I must respectfully dissent from the judgment and opinion of the majority.
For a fine to be civil, at least for double jeopardy purposes,5 Halper requires that the fine remedy the wrong for which it was imposed, not wrongs that may occur in the future. Halper, supra, at 448-449. The fines that the majority upholds today support other consumer protection efforts and are disproportionate to the damage caused by the wrongs for which they are imposed. Three quarters of the revenue from today’s fines goes to the consumer protection enforcement fund for use in future enforcement actions. R.C. 1345.51.
Additionally, the amount of the fines neither bears a relationship to the damages caused by the wrongful acts nor does it approximate the state’s expenses in bringing the enforcement action. Since the victims have already been made whole by fines not challenged here, the fines currently at issue may go only to compensate the state for its expenses in bringing the action. There can be no doubt that the $92,000 in fines beyond the amounts paid in victim restitution is “over*279whelmingly disproportionate” to the uncompensated damages caused by the offender and, as such, is a criminal penalty. Halper, supra, at 449.
As the appellate court appropriately held, Halper demands that we vacate the additional $92,000 in fines and remand this case to the trial court for determination of a fine that compensates the state only for its expenses. Accordingly, I would affirm the decision of the appellate court. For these reasons, I respectfully dissent from the result reached by the majority-
H. Brown, J., concurs in the foregoing dissenting opinion.

 At the end of the last century, the United States Supreme Court held that immunity grants must be at the least coextensive with the right against self-incrimination provided by the Fifth Amendment. Counselman v. Hitchcock (1892), 142 U.S. 547. The Fifth Amendment provides that no person “shall be compelled in any criminal case to be a witness against himself.” More recently, the United States Supreme Court held that the Fifth Amendment privilege against self-incrimination, incorporated through the Fourteenth Amendment, applies to the states. Malloy v. Hogan (1964), 378 U.S. 1. Also in 1964, the United States Supreme Court held that a grant of immunity in either a state or federal forum was binding in both forums to the extent necessary to protect Fifth Amendment rights. Murphy v. Waterfront Comm. of New York (1964), 378 U.S. 52.


 The court of appeals correctly analogized the present facts to those in Halper, supra. Halper involved a double jeopardy challenge to the imposition of a “civil” fine after the imposition of a criminal penalty. Just as the Double Jeopardy Clause barred imposition of a criminal penalty in Halper, the right against self-incrimination bars imposition of a criminal penalty in this case.